Case 3:20-ap-03023-SHB   Doc 17 Filed 09/08/20 Entered 09/08/20 11:40:38   Desc
                         Main Document    Page 1 of 5
Case 3:20-ap-03023-SHB   Doc 17 Filed 09/08/20 Entered 09/08/20 11:40:38   Desc
                         Main Document    Page 2 of 5
Case 3:20-ap-03023-SHB   Doc 17 Filed 09/08/20 Entered 09/08/20 11:40:38   Desc
                         Main Document    Page 3 of 5
Case 3:20-ap-03023-SHB   Doc 17 Filed 09/08/20 Entered 09/08/20 11:40:38   Desc
                         Main Document    Page 4 of 5
Case 3:20-ap-03023-SHB   Doc 17 Filed 09/08/20 Entered 09/08/20 11:40:38   Desc
                         Main Document    Page 5 of 5
